                      IN THE UNITED STATE BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHRN DIVISION

IN RE:                                            )   CASE NO.: 15-01871-TOM13
ALBERT DEWAYNE STURDIVANT                         )
SSN: ###-##-9765                                  )
SSN:                                              )
                                                  )
                                                  )
DEBTOR(S)                                         )
                                                  )




                                  STATUS REPORT TO COURT

        COMES NOW, Bradford W. Caraway, Chapter 13 Trustee, and states that the above

referenced case is not due for a Final Report due to the following reasons:


Waiting on Checks to clear before Filing Final.

       Upon a resolution of the remaining issues identified above, the Trustee shall process a
Final Report and file same with the Court.


        Respectfully submitted this the 15th day of February 2019.




                                                      /s/ Bradford W. Caraway
                                                      Bradford W. Caraway
                                                      Chapter 13 Standing Trustee
                                                      Post Office Box 10848
                                                      Birmingham, Alabama 35202
                                                      (205) 323-4631




Case 15-01871-TOM13            Doc 41      Filed 02/15/19 Entered 02/15/19 10:24:33       Desc
                                               Page 1 of 1
